ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2019-06-18_ORD_01_NA_00_FR.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
             (GUATEMALA/BELIZE)


            ORDER OF 18 JUNE 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
             (GUATEMALA/BELIZE)


         ORDONNANCE DU 18 JUIN 2019

                           Oﬃcial citation :
              Guatemala’s Territorial, Insular and Maritime
            Claim (Guatemala/Belize), Order of 18 June 2019,
                      I.C.J. Reports 2019, p. 414




                         Mode oﬃciel de citation :
             Revendication territoriale, insulaire et maritime
      du Guatemala (Guatemala/Belize), ordonnance du 18 juin 2019,
                      C.I.J. Recueil 2019, p. 414




                                                           1172
                                            Sales number
ISSN 0074-4441                              No de vente:
ISBN 978-92-1-157374-9

                                18 JUNE 2019

                                   ORDER




  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
         (GUATEMALA/BELIZE)




REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
         (GUATEMALA/BELIZE)




                                18 JUIN 2019

                              ORDONNANCE

                                                                           414




               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2019                                            2019
                                                                                    18 juin
                                                                                  Rôle général
                                 18 juin 2019                                       no 177


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
                        (GUATEMALA/BELIZE)



                             ORDONNANCE


Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham, Cançado Trindade, Mme Donoghue, M. Gaja,
           Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian,
           Salam, Iwasawa, juges ; M. Couvreur, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44, 46
et 48 de son Règlement,
   Vu le « compromis entre le Guatemala et le Belize visant à soumettre la
revendication territoriale, insulaire et maritime du Guatemala à la Cour
internationale de Justice » conclu le 8 décembre 2008 (ci-après le « com-
promis ») et le protocole y relatif en date du 25 mai 2015 (ci-après le « pro-
tocole ») ;
   Considérant que, en vertu du compromis et du protocole, la République
du Guatemala (ci-après le « Guatemala ») et le Belize sont convenus, sous
réserve d’approbation par référendum dans chaque pays (article 7 du com-
promis, tel que modiﬁé par le protocole), de « soumettre à [la Cour] le
diﬀérend décrit à l’article 2 [dudit] compromis », lequel se lit comme suit :
       « Les parties prient la Cour de se prononcer, conformément aux
     règles applicables du droit international telles que précisées au para-

                                                                             4

        revendication du guatemala (ordonnance 18 VI 19)                     415

    graphe 1 de l’article 38 de son Statut, sur l’ensemble des revendications
    juridiques que le Guatemala fait valoir à l’encontre du Belize sur cer-
    tains territoires terrestres et insulaires ainsi que sur tout espace mari-
    time généré par ceux-ci, de dire quels sont les droits des deux parties
    sur ces territoires et espaces, et d’en déterminer les limites respectives » ;
  Considérant que l’article 8 du compromis, tel que modiﬁé par le proto-
cole, dispose :
       « Le présent compromis sera notiﬁé au greﬃer de la Cour, conjoin-
    tement ou par chacune des parties, dans un délai d’un mois à comp-
    ter de la date à laquelle il aura été accepté, par référendum organisé
    dans chacun des pays conformément au paragraphe 2 de l’article 7,
    que le diﬀérend soit soumis à la [Cour] » ;
  Considérant que la décision de soumettre le diﬀérend à la Cour a été
approuvée au Guatemala par un référendum tenu le 15 avril 2018, et que,
par lettre datée du 3 août 2018 et reçue au Greﬀe le 22 août 2018 sous le
couvert d’une lettre de l’ambassadeur du Guatemala auprès du Royaume
des Pays-Bas en date du 21 août 2018, le ministre des aﬀaires étrangères du
Guatemala a oﬃciellement notiﬁé à la Cour le compromis et le protocole ;

   Considérant que la décision de soumettre le diﬀérend à la Cour a éga-
lement été approuvée au Belize par un référendum tenu le 8 mai 2019, et
que, par lettre datée du 7 juin 2019 et remise au Greﬀe le même jour sous
le couvert d’une lettre de l’ambassadeur du Belize auprès du Royaume
des Pays-Bas datée du même jour, le ministre des aﬀaires étrangères du
Belize a, à son tour, oﬃciellement notiﬁé à la Cour le compromis et le
protocole ;
   Considérant que, le Guatemala et le Belize ayant tous deux procédé à
la notiﬁcation oﬃcielle du compromis et du protocole, la Cour est à pré-
sent saisie du diﬀérend décrit ci-dessus ;
   Considérant que, conformément au paragraphe 3 de l’article 40 du
Règlement de la Cour, le Gouvernement du Guatemala a fait savoir à la
Cour qu’il avait nommé comme agent S. Exc. M. Jorge Skinner-Klée
Arenales et comme coagent S. Exc. Mme Gladys Marithza Ruíz Sánchez
de Vielman, et que le Gouvernement du Belize a informé la Cour qu’il
avait pour sa part désigné S. Exc. M. Assad Shoman en qualité d’agent et
S. Exc. M. Alexis Rosado en qualité de coagent ;
   Considérant que, aux termes du paragraphe 2 de l’article 3 du compro-
mis, les Parties prient la Cour d’autoriser la procédure écrite suivante
(sans préjuger d’aucune question relative à la charge de la preuve, ainsi
qu’il est précisé au paragraphe 4 de l’article 3 du compromis) :
   « a) le Gouvernement du Guatemala déposera un mémoire dans un
        délai de douze mois à compter de la date à laquelle le présent
        compromis aura été notiﬁé au greﬃer de la Cour ;


                                                                                5

         revendication du guatemala (ordonnance 18 VI 19)                   416

     b) le Gouvernement du Belize déposera un contre-mémoire dans un
        délai de douze mois à compter de la date à laquelle il aura été avisé
        du dépôt et du contenu du mémoire du Guatemala ;
     c) le Gouvernement du Guatemala pourra soumettre une réplique
        dans un délai de six mois à compter de la date à laquelle il aura
        été avisé du dépôt et du contenu du contre-mémoire ;
     d) le Gouvernement du Belize pourra soumettre une duplique dans
        un délai de six mois à compter de la date à laquelle il aura été avisé
        du dépôt et du contenu de la réplique du Guatemala ;
     e) la Cour pourra, d’oﬃce ou à la demande conjointe des deux Par-
        ties, prescrire ou autoriser la présentation de pièces additionnelles » ;
  Considérant que l’article 3 in fine du protocole dispose que,
     « [a]ux ﬁns de la mise en œuvre du litt. a) du paragraphe 2 de l’ar-
     ticle 3 du compromis, il est entendu que le délai relatif au dépôt du
     mémoire commencera à courir à la date à laquelle les deux parties
     auront notiﬁé au greﬃer de la Cour internationale de Justice leur
     accord, fondé sur les résultats du référendum, en vue de porter le
     diﬀérend devant celle-ci »,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des pre-
mières pièces de la procédure écrite :
  Pour le mémoire de la République du Guatemala, le 8 juin 2020 ;
  Pour le contre-mémoire du Belize, le 8 juin 2021 ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit juin deux mille dix-neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République du Guatemala et
au Gouvernement du Belize.

                                                    Le président,
                                       (Signé) Abdulqawi Ahmed Yusuf.
                                                       Le greﬃer,
                                            (Signé) Philippe Couvreur.




                                                                               6

